Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 16, 2022

The Court of Appeals hereby passes the following order:

A22E0029. MIRLANDE DINA MICHEL v. MANDY JACKSON, VALLIHI
    APARTMENTS.

      Petitioner, Mirlande Dina Michel, has filed an emergency motion to stay an
order granting a writ of possession to Respondent, Mandy Jackson, Vallihi
Apartments, issued by the Superior Court of Peach County on January 27, 2022.
Petitioner also moves this Court, inter alia, to order (1) the superior court judge who
issued the order to recuse herself, (2) the complete record be forwarded to this Court,
and (3) Respondent to keep Petitioner’s apartment vacant pending appeal to this
Court. Rule 40 (b) provides, in relevant part, that we may only issue “such orders or
give such direction to the trial court as may be necessary to preserve jurisdiction of
an appeal or to prevent the contested issue from becoming moot.” Because
Petitioner’s motion does not meet these requirements, we decline to exercise our
limited powers under Rule 40 (b), and the emergency motion is hereby DENIED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/16/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.